Citation Nr: 1440575	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic disease, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the left leg.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.,


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1964 until May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims.

The issue of entitlement to service connection for a heart disorder, to include ischemic disease, claimed as due to herbicide exposures, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of the left leg.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy of the lower left leg have not been met.  38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. §§, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Notification letters were sent in August 2010 that complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  

The information and evidence that have been associated with the claims file include VA treatment records, VA examination reports, service treatment records (STRs), and private treatment records.  All pertinent, identified medical records have been obtained and considered.  

The Veteran was not afforded a VA examination with respect to the claim of service connection for peripheral neuropathy of the left leg.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be discussed below, the record does not show an in-service incurrence related to the left leg or suggestive of peripheral neuropathy.  There is also no evidence of current peripheral neuropathy.  Accordingly, a VA examination is not warranted. 

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A current disability must be present for a valid service connection claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Listed chronic diseases, including peripheral neuropathy, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  As peripheral neuropathy is on the list of diseases that will be presumptively service connected if the Veteran was exposed to herbicides during active service, it will be service-connected where the evidence establishes herbicide exposure even where there is no evidence of such disabilities during service or any applicable presumptive period thereafter.  See 38 C.F.R. § 3.309(e).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran's Form DD214 confirms service in Vietnam. 

Service treatment records do not show any complaints or findings for peripheral neuropathy or any other neurological disorder .  In his report of medical history for separation, he denied having neuritis.  

Post-service treatment records show the Veteran was afforded an August 2003 VA examination assessing the peripheral nerves.  The diagnoses provided at the time were headaches and carpal tunnel syndrome of the right hand.  There is no indication in the post-service treatment records that any specific treatment, manifestations, or diagnosis was provided for peripheral neuropathy of the left leg.  A current disability must be present for a valid service connection claim.  Brammer, 3 Vet. App. at 225.  There is also no evidence that peripheral neuropathy manifested within one year of separation from service.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran is competent to attest to symptomatology in his left leg.  Layno, 6 Vet. App. at 470.  However, he is not competent to attribute that symptomatology to a specific left leg pathology, as he does not have the requisite medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Indeed, he has not reported a specific diagnosis; nor has he reported a contemporaneous diagnosis provided by a medical professional or described symptoms that have supported a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for peripheral neuropathy of the left leg must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert, supra. 


ORDER

Service connection for peripheral neuropathy of the left leg is denied.  


REMAND

The Veteran was afforded a VA examination in December 2010 in connection with his claim of service connection for ischemic heart disease.  The diagnosis provided was sick sinus syndrome with paroxysmal fibrillation.  While a diagnosis of ischemic heart disease was not given, an opinion is still required as to whether the Veteran's current heart disability is related to active duty service.  A service connection claim includes all theories under which service connection may be granted.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA cardiologic examination.  All necessary tests should be conducted.  All diagnoses should be listed and, for each, the examiner should state 
whether it is it as least as likely as not (50 percent or greater probability) that any diagnosed heart disability, (to include the previously diagnosed sick sinus syndrome) is related to active duty service.  

A Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  Thereafter, reajudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


